W. O. MURRAY, Chief Justice.
I concur in the result of the opinion of the majority, but do not agree that the court erred in overruling appellant’s motion to strike testimony that had been admitted without objection.
The witness Etheridge, after qualifying as an expert on real estate values, testified that the strip of ground taken by the City had a market value of $1,500, that the entire property belonging to appellees had a market value of $8,500, that the property less the strip taken, but before it was taken, had a market value of $7,000, and after the strip was taken the value was $5,000. Following his testimony are about five pages of cross-examination in which the witness was questioned as to just how he arrived at the damage to the remaining property and to the strip taken. At the close of this lengthy cross-examination, the witness was asked the following questions and gave the following answers:
“Q. In arriving at your figure of $1500.00 you figured it would damage the remainder of the property? A. What?
“Q. In arriving at that figure of $1500.00, you figured it would damage the remainder of the property? A. That is taken into consideration by any one.
“Q. You considered the damage to the remainder of the property when you arrived at the figure of $1500.00? A. It is going to damage it to an extent, taking part of that lot, whether John Doe buys it, or the City of San Antonio for an expressway, or anything.
“Q. In arriving at the figure of $1500.00 didn’t you consider it would damage the remainder? A. It would.
“Q. In arriving at the figure of $1500.00 for that strip of land taken, did you consider that as part of the homestead, is that right? A. That is right.”
Following these questions and answers counsel for the city made a motion to strike. It is not clear from the motion made whether he desired to strike the testimony which the witness had just given, or the testimony that the witness had given on direct examination. He refers to the testimony objected to as “this testimony” which would ordinarily refer to the testimony just given. Most of the testimony given by this witness was admissible, and it was the duty of counsel to be more specific as to just what testimony he desired to have stricken.
In Jones on Evidence, Sec. 895, p. 1669, it is stated:
“Where evidence has been properly received, and its effect has been destroyed by other evidence, or its inadmissibility has afterward become apparent, the party against whom it has been introduced has no absolute right to have it stricken out; he should request the court to charge the jury to disregard such evidence. * * *
“A motion to strike out testimony should specify the objection as well as the portion of the evidence which is objected to. A motion to strike out all of certain evidence should not be sustained if a part of the evidence is relevant and competent.”
Where a witness contradicts himself a question of fact is raised for the trier of facts. 45 Tex.Jur. 288, Sec. 350.
I readily agree .that the judgment should be affirmed..